Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim amendment filed on 1/27/22 has been considered and entered. Claim 1-15 are allowed.
Response to Arguments
3.	35 U.S.C 101 rejection for claim 9-15 has been withdrawn in light of the amendment to the claim filed on 1/27/22.
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Roquemore (US PG Pub: 2018/0359108) teaches a method comprising: establishing, by a wireless computing device, a local wireless communications network comprising one or more wireless sensor devices, the wireless computing device by communicating wirelessly with each of the one or more wireless sensor devices are configured to measure one or more physical quantities; receiving, in the wireless computing device, information on one or more measured values of the one or more physical quantities from the one or more wireless sensor devices via the local wireless communications network; displaying, by the wireless computing device.   
Miyata (US PG Pub: 2009/0105850) teaches the field control system aids the running of the plant in the industrial automation.
None of the prior art on record taken either alone or in obvious combination disclose the sensor measurement sequence being synchronized at least in part with the drive control 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Claims 2-15 are allowed due to their direct/indirect dependency on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morris (Pub: 2017/0060145) disclose a system and method for controlling a speed of a pumping system includes a controller, a variable frequency drive connected to the controller, a motor connected to the variable frequency drive, a pump connected to the motor, a set of sensors connected to the motor, the pump, and the controller, and an interface connected to the controller. The controller includes a processor and a memory connected to the processor. A motor control process is saved in the memory and executed by the processor that generates a motor control signal to control the speed of the motor and the pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116